329 Mich. 655 (1951)
46 N.W.2d 422
DOELLE
v.
READ.
Docket No. 40, Calendar No. 44,872.
Supreme Court of Michigan.
Decided March 1, 1951.
Adams & Fenlon, for plaintiff.
Sullivan, Veum & Moorhead, for defendants.
BOYLES, J.
This is a suit in ejectment tried by the court without a jury. It involves a triangular piece of land on the St. Mary's river, in section 25, town 47 north, range 2 west, Chippewa county. At the conclusion of the proofs the trial court concluded that the plaintiff had failed to prove title to any land lying west of the west line of the NE 1/4 of the SW 1/4 of said section 25; and that as to that part of the piece of land claimed by plaintiff that was in the NE 1/4 of the SW 1/4 of said section, the defendants had acquired title by adverse possession. As a consequence of plaintiff's failure to establish title or right of possession to the triangular piece in question, the court entered judgment that the plaintiff take nothing by her suit, with costs to the defendants. Plaintiff appeals.
*657 The disputed triangle of land was part of land owned and used by the government for lighthouse purposes on St. Mary's river until 1923. At that time the government sold at public sale to one John A. Doelle the NE fr. 1/4 of the SW 1/4 and the NW 1/4 of the SE fr. 1/4 of said section. Plaintiff acquired title from John A. Doelle. It will be noted that the government deed did not convey by description any part of the NW 1/4 of the SW 1/4 of said section, in which part of the disputed parcel lies.
"The grantee in a quitclaim deed acquires the right and title which his grantor had, and no other." Bird v. Stimson (syllabus), 197 Mich. 582.
There is no need to cite in this opinion the many cases wherein this Court has frequently held that the plaintiff in an ejectment suit must rely on the strength of his own title.
"In an action of ejectment the plaintiff must rely upon the strength of his own title, not on the weakness of defendant's title." Dubois v. Karazin (syllabus), 315 Mich. 598.
A situation similar to the case at bar arose in Wilson v. Hoffman, 54 Mich. 246. The Court held (syllabus):
"Ejectment for land described as being in the southeast quarter of a specified section cannot be maintained if the evidence shows that it lies west of a line drawn north and south through a quarterpost that stands midway of the south section line."
Counsel for plaintiff relies on the fact that in the government deed there is added, "consisting of 73.9 acres." On that basis counsel for plaintiff, in effect, ask the Court to reform the government deed to include that part of the disputed parcel which is in the NW 1/4 of the SW 1/4. In Lane v. Neifert, 240 Mich *658 475, where a bill in chancery was filed to reform a land contract, the Court held (syllabus):
"While a statement of acreage does not prevail against a definite description, it may be a valuable aid to explain an otherwise ambiguous description."
The many cases relied upon by plaintiff holding that the Court may reform a deed are not in point. The instant case is a suit in ejectment, not a bill in chancery.
"Courts of law have no jurisdiction to reform written instruments, such jurisdiction being exclusively vested in courts of equity.
"In an action of ejectment a court would have no jurisdiction to reform a deed." Scott v. Grow (syllabi), 301 Mich. 226 (141 A.L.R. 819).
The trial court correctly held that the plaintiff had failed to prove title to any part of the disputed triangle of land which lies west of the NE 1/4 of the SW 1/4 of said section. We concur. There is no need to consider whether defendants' claim of adverse possession might possibly apply to any land to which the plaintiff has failed to establish title. Schweikart v. Stivala, ante, 180, 191.
Another phase of the controversy requires consideration. A 129-foot strip of the parcel of land here involved lies east of the west line of the NE 1/4 of the SW 1/4 of said section, hence is within the description of the land conveyed by the government to Doelle. A dispute over the possession of this strip of land started the litigation between these parties when it was fenced in by the defendants. It was included in the government deed and title thereto passed by the government conveyance to plaintiff's grantor, and thence to the plaintiff. Defendants claim that they have since 1922 acquired title to this strip by visible, notorious, continuous adverse possession *659 for a period in excess of 15 years. The trial court, without a jury, gave careful consideration to the question of fact whether the evidence established the defendants' title to this strip of land by adverse possession, and concluded that it did. We have examined the record in that regard and find that the evidence does not preponderate in the opposite direction. The judgment upheld defendants' title to said strip of land.
Affirmed. Costs to appellees.
REID, C.J., and NORTH, DETHMERS, BUTZEL, CARR, BUSHNELL, and SHARPE, JJ., concurred.